On Motion to Dismiss.
The opinion of the Coart was delivered by
Todd, J.
This appeal is from a judgment dismissing an opposition to the homologation of the proceedings of a meeting of the creditors of the plaintiff and granting him a discharge.
The appeal was by petition.
The ground of the motion to dismiss is, that the insolvent alone is cited, and that neither the syndic nor creditors are made parties to the appeal.
The motion must prevail. The syndic of the insolvent, as the representative of the creditors whose claims figure on the statements homologated, is certainly a necessary party to the appeal, and he has not been cited. 12 An. 774.
The appeal is, therefore, dismissed at the cost of the appellant.
Rehearing refused.